 

Exhibit 10.49

 

FOURTH AMENDMENT TO EXCLUSIVE LICENSE AGREEMENT

UC Agreement Control No. 2006-04-0026

 

This fourth amendment (“Fourth Amendment”) to the Exclusive License Agreement
(“Agreement”), effective December 31, 2012 is made by and between the Regents of
the University of California, a California corporation (“The Regents”), and
Putney Drug Corp., a Delaware company (“Licensee”).

 

BACKGROUND

 

A.The Regents and Licensee are parties to the Agreement, dated as of July 11,
2005.

 

B.The Agreement was amended on November 8, 2005 (“First Amendment”), on January
3, 2007 (“Second Amendment”) and on August 29, 2007 (“Third Amendment”);

 

The parties agree as follows:

 

1.Amend paragraph 1.4 to read as follows: “1.4 The ‘Field of Use’ means human
therapeutics for the treatment of autoimmune diseases, including multiple
sclerosis.”

 

2.Amend paragraph 4.3 to increase the annual maintenance fee from “$5,000” to
“$10,000”.

 

3.Amend paragraph 4.2 by adding a new subparagraph 4.2c to read “seven hundred
fifty thousand dollars ($750,000) upon the first achievement of fifty million
dollars ($50,000,000) in annual sales while covered by a validly issued U.S.
patent.”

 

4.Amend paragraph 6.3c to replace “Within eight years of the Effective Date of
this Agreement, initiate Phase III clinical trials” with “Within 3 years from
the successful completion of the ongoing clinical trial of estriol for
relapsing-remitting multiple sclerosis being conducted by Dr. Rhonda Voskuhl as
principal investigator, initiate a Phase III clinical Trial”.

 

5.Amend paragraph 6.3d to replace “fourteen (14) years” with “seventeen (17)
years”.

 

IN WITNESS WHEREOF, the parties have executed this Fourth Amendment to the
Agreement by their duly authorized representatives for good and valuable
consideration.

 

PUTNEY DRUG CORP.   THE REGENTS OF THE UNIVERSITY OF       CALIFORNIA          
By: /s/ Jeff Riley   By: /s/ Emily Waldron Loughran   (signature)    
(signature) Name:  Jeff Riley   Name:  Emily Waldron Loughran Title: CEO  
Title: Director of Licensing Date: 3/15/2013   Date: 3/25/2013

 

 

 

